Name: Commission Regulation (EEC) No 2102/90 of 23 July 1990 laying down detailed rules for the citrus fruit harvest declaration
 Type: Regulation
 Subject Matter: farming systems;  agricultural structures and production;  plant product
 Date Published: nan

 No L 191 / 16 Official Journal of the European Communities 24. 7. 90 COMMISSION REGULATION (EEC) No 2102/90 of 23 July 1990 laying down detailed rules for the citrus fruit harvest declaration 2. Producers producing citrus fruit whose holdings have an area under citrus or less than 5 ares shall be exempted from the requirement to declare their citrus fruit harvest. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 93/90 (2), and in particular Article 19c (2) thereof, Whereas Article 19c ( 1 ) of Regulation (EEC) No 1035/72 provides that producers producing citrus fruit on Community territory are to declare the quantities of citrus fruit harvested on their holdings for each marketing year ; Whereas some uniformity in such citrus fruit harvest declarations in the Community must be ensured by defi ­ ning the scope of such declarations and the basic infor ­ mation they are to contain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 3 1 . Citrus fruit harvest declarations shall be submitted on 1 September each year at the latest to the competent authorities, for 1990 1 November at the latest in the case of 1990 . They shall relate to the quantities harvested :  in the case of lemons, from 1 June of the preceding year to 31 May of the current year,  in the case of other citrus fruit, from 1 October of the preceding year. 2. Citrus fruit harvest declarations shall include at least the following information : (a) the first and family names and, where applicable, the business name, the address and signature of the producer, and, where applicable, the name and address of the producer organization to which he belongs ; (b) any name and address of the holding concerned ; (c) areas under citrus in hectares and ares and the number of trees, together with for each parcel concerned, the land register reference and the administrative unit in which it is located ; (d) the area and the number of trees in production ; (e) the quantity in kilograms of citrus fruit harvested ; (f) where all or part of the citrus fruit harvest is marketed 'on the tree', the first and family names, where appli ­ cable the business name, and the address of the purchasers). The information referred to in (c), (d) and (e) shall be broken down by product and variety in accordance with the nomenclature in the Annex. HAS ADOPTED THIS REGULATION : Article 1 1 . 'Producers producing citrus fruit' within the meaning of Article 19c of Regulation (EEC) No 1035/72 means natural or legal persons who produce citrus fruit on Community territory. 2. For the purposes of this Regulation :  'citrus fruit' means all fresh products falling within CN code 0805,  'holding' means all single units, both technically and economically, which have a single management and produce agricultural products,  'administrative unit' means 'nomo in Greece, 'dÃ ©par ­ tement' in France, 'provincia' in Spain, 'Provincia' in Italy and 'grupo de coneelhos' in Portugal. Article 4 1 . The Member States shall draw up specimen forms for the citrus fruit harvest declaration and shall ensure that such forms include at least the information set out in Article 3 (2). 2. The Member States shall adopt all supervisory measures necessary to verify the accuracy of citrus fruit harvest declarations. They shall inform the Commission of such measures. Article 2 1 . Each producer producing citrus fruit shall draw up a citrus fruit harvest declaration in accordance with Article 19c of Regulation (EEC) No 1035/72 in respect of his holding or each of his holdings. (') OJ No L 118 , 20. 5. 1972, p . 1 . V) OJ No L 119, 11 . 5. 1990, p . 43 . 3 . The Member States shall ensure that the data in citrus fruit harvest declarations are data-processed. 24. 7. 90 No L 191 / 17Official Journal of the European Communities Article 5 1 . On 30 November of each year at the latest, the Member States shall notify the Commission of the total area under citrus, the total number of trees in production and the total quantity of citrus fruit harvested as given by citrus fruit harvest declarations . Such information shall be broken down by administrative unit, product and variety in accordance with the nomenclature given in the Annex. 2. Without prejudice to paragraph 1 , the Commission may lay down, after consulting the Member States concerned, detailed rules for the automatic forwarding of the information referred to in Article 3 (2). 3 . Where paragraph 2 is applied, the Commission shall ensure the confidentiality of the information forwarded to it and shall guarantee each Member State access to all information relating to producers in that Member State. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 191 / 18 Official Journal of the European Communities 24. 7. 90 ANNEX Citrus nomenclature for the purpose of harvest declaration I. Oranges 1 . Sweet oranges  Navels  Blondes  Blonde commune  Shamouti  Valencia Late  others  Blood oranges  Sanguines commune  Sanguinello  Moro  Tarocco  others 2. Bitter oranges II . Small citrus fruits 1 . Mandarines 2 . Clementines 3. Satsumas 4. Other similar citrus hybrids III. Lemons and limes 1 . Primofiore lemons 2. Verna lemons 3 . Other types of lemons 4. Limes IV. Grapefruits  with white flesh  with pink or red flesh V. Other citrus fruits